Plaintiff in error was plaintiff in the court below and sued defendants in error for injuries received by a collision between an automobile in which he was riding and a locomotive being operated by the defendant, through its agents and servants, on the railroad tracks of defendant in the corporate limits of the City of Monticello, Florida.
The evidence shows that the locomotive was moving at slow speed over the highway crossing when the automobile approached at such a rate of speed that it could not be stopped before it ran into the side of the locomotive.
There is some conflict in the evidence as to whether or not warnings had been given by the agents operating the locomotive but, under the facts in the case it is clearly shown that plaintiff was not entitled to recover damages.
The judgment should be affirmed upon authority of the decisions and judgments in the cases of Southern Railway Co. v. Mann, 91 Fla. 948, 108 So. 889 and Covington v. S. A. L. Railway Co., 99 Fla. 1102, 128 So. 426. *Page 587 
It is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.